COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Bray and Bumgardner
Argued at Norfolk, Virginia


VERNON OTIS SILVER
                                        MEMORANDUM OPINION * BY
v.        Record No. 1684-97-1          JUDGE RICHARD S. BRAY
                                            AUGUST 4, 1998
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                     Junius P. Fulton, Judge
          Christopher B. Cashen for appellant.

          Marla Graff Decker, Assistant Attorney
          General (Mark L. Earley, Attorney General;
          John K. Byrum, Jr., Assistant Attorney
          General, on brief), for appellee.



     Vernon Otis Silver (defendant) was convicted for possession

of cocaine in violation of Code § 18.2-250.    On appeal, he

complains that the trial court erroneously denied his motion to

suppress evidence gathered during an unconstitutional search of

his person.   Finding the disputed search consensual, we affirm

the decision of the trial court.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary for

disposition of the appeal.

     Guided by well-established principles, we view the evidence

in the light most favorable to the Commonwealth, granting all

reasonable inferences fairly deducible from such evidence.        See

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Commonwealth v. Grimstead, 12 Va. App. 1066, 1067, 407 S.E.2d 47,

48 (1991).
             "Ultimate questions of reasonable suspicion
             and probable cause to make a warrantless
             search" involve questions of both law and
             fact and are reviewed de novo on appeal. In
             performing such analysis, we are bound by the
             trial court's findings of historical fact
             unless "plainly wrong" or without evidence to
             support it, and we give due weight to the
             inferences drawn from those facts by resident
             judges and local law enforcement officers.


McGee v. Commonwealth, 25 Va. App. 193, 197-98, 487 S.E.2d 259,

261 (1997) (en banc) (quoting Ornelas v. United States, 517 U.S.
690, 691, 699 (1996)).    "We analyze a trial judge's determination

whether the Fourth Amendment was implicated by applying de novo

our own legal analysis of whether based on those facts a seizure

occurred."     McGee, 25 Va. App. at 198, 487 S.E.2d at 261.

     Armed with a search warrant for a local residence, a Norfolk

police "raid team," comprised of "14-18 officers," traveled in an

unmarked van to the designated address, arriving at approximately

9:00 p.m.    Before exiting the vehicle, Officer Marian Pederson

observed defendant outside the residence, walking "from the

rear . . . towards the front."    Moments later, the raid team,

dressed in "riot gear" and with weapons drawn, rushed from the

van toward the dwelling, and an officer accidentally collided

with defendant, then on the sidewalk and "in the way,"

"knock[ing] him down to the side."       As the team continued to the

house, Officer Pederson "broke out of . . . line," holstered her

weapon, "took [defendant] by the arm[,]" and "helped him stand


                                 - 2 -
up."   She identified herself as a police officer, and moved with

defendant approximately two to three feet "to the side . . . [to]

talk to him."   Defendant was not restrained in any manner.

       Pederson asked defendant if he possessed any illegal

narcotics or weapons, and he answered "no."   He then acceded to

Pederson's request to search his person, and she discovered a

"folded" piece of paper containing suspected cocaine.    During

this encounter, police could be heard inside the residence

"yelling," "Norfolk Police, search warrant" and "get down, get

down."   Police arrested defendant for the instant offense after a

chemical analysis confirmed that the substance was cocaine.
       "Fourth Amendment jurisprudence recognizes three categories

of police-citizen confrontations:   (1) consensual encounters,

(2) brief, minimally intrusive investigatory detentions, based

upon specific, articulable facts, commonly referred to as Terry

stops, and (3) highly intrusive arrests and searches founded on

probable cause."    Wechsler v. Commonwealth, 20 Va. App. 162, 169,

455 S.E.2d 744, 747 (1995) (citations omitted).
               A "consensual encounter between police
          and an individual has no fourth amendment
          implications unless accompanied by such
          'coercion or show of force or authority by
          the officer . . . that would cause a person
          . . . reasonably to have believed that he or
          she was required to comply' and 'not free to
          leave.'"


Id. (citations omitted).   In contrast, a citizen has been seized

as contemplated by the Fourth Amendment
          if, in view of all of the circumstances
          surrounding the incident, a reasonable person


                                - 3 -
             would have believed that he was not free to
             leave. Examples of circumstances that might
             indicate a seizure, even where the person did
             not attempt to leave, would be the
             threatening presence of several officers, the
             display of a weapon by an officer, some
             physical touching of the person of the
             citizen, or the use of language or tone of
             voice indicating that compliance with the
             officer's request might be compelled.


Baldwin v. Commonwealth, 243 Va. 191, 196, 423 S.E.2d 645, 647-48

(1992) (quoting United States v. Mendenhall, 446 U.S. 544, 553-54

(1980) (citations omitted)).
     Thus,
             "law enforcement officers do not violate the
             Fourth Amendment by merely approaching an
             individual on the street or in another public
             place, by asking him if he is willing to
             answer some questions, by putting questions
             to him if the person is willing to listen, or
             by offering in evidence in a criminal
             prosecution his voluntary answers to such
             questions. Nor would the fact that the
             officer identifies himself as a police
             officer, without more, convert the encounter
             into a seizure requiring some level of
             objective justification."


Id. at 196-97, 423 S.E.2d at 648 (quoting Florida v. Royer, 460
U.S. 491, 497 (1983) (citations omitted)).    "Cooperation with

police and '[a]cquiescence in "a police request, which most

citizens will do, does not negate 'the consensual nature of the

response.'"'"     Wechsler, 20 Va. App. at 170, 455 S.E.2d at 747.

"The test of a valid consent search is whether it was 'freely and

voluntarily given,'" and is "'a question of fact to be determined

from the totality of all the circumstances.'"     Deer v.

Commonwealth, 17 Va. App. 730, 734-35, 441 S.E.2d 33, 36 (1994)



                                 - 4 -
(citations omitted).

     Here, defendant argues that the "aggressive display of force

and authority" by police reasonably "indicate[d] . . . that he

was captured and not free to leave the scene," resulting in an

unlawful seizure.   The record, however, clearly establishes that,

save the inadvertent collision between defendant and an officer

running toward the target residence, the "force and authority" in

issue was directed entirely at the dwelling and its occupants.

After the incident, Pederson simply moved defendant to safety and

began an exchange with him which lacked any suggestion of

intimidation, restraint or force.   Under such circumstances,

defendant could not reasonably have concluded that he was

"required to comply" or "not free to leave."
     Accordingly, the disputed evidence was lawfully obtained

during a consensual encounter, and the court properly denied

defendant's motion to suppress.   We, therefore, affirm the

conviction.

                                                   Affirmed.




                               - 5 -